Citation Nr: 0702559	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	American Veterans Committee


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1965 to July 1968.        

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a
February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional
Office (RO) in Waco, Texas.    


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  A right knee disorder is not related to the veteran's 
active service.  

3.  Dizziness is not related to the veteran's active service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Dizziness was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letter dated September 2004, before initially 
deciding those claims in a rating decision dated February 
2005.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to identify 
or send directly to VA all requested evidence to support his 
claims.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  As explained below, 
service connection may not be granted in this case.  
Therefore, any question involving a disability evaluation or 
effective date to be assigned a grant of service connection 
is moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records and post-service VA and private 
treatment records.  Since then, the veteran has not indicated 
that there is other information or evidence to secure in 
support of his claims.    

The RO did not conduct further medical inquiry in an effort 
to substantiate the veteran's claims by affording the veteran 
a VA examination.  However, due to the facts in this case, 
explained below, statutory regulations do not mandate that 
such an examination be conducted under 38 U.S.C.A. 
§ 5103A(d).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to service connection for a 
right knee disorder and dizziness.  He asserts that he 
developed his right knee disorder in service from walking and 
climbing in the mountains of Korea and serving on multiple, 
consecutive twelve-hour shifts during the night and in 
dangerous security areas such as ammunition depots.  He 
asserts that he developed dizziness in service secondary to 
exposure to toxic, hazardous material.  Allegedly, in the 
camp where the veteran lived, Koreans disposed of garbage in 
open garbage trucks, thereby exposing the veteran to 
materials known to cause dizziness and other health problems.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis and an 
organic disease of the nervous system if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946 and 
manifested these diseases to a degree of 10 percent within 
one year from the date of discharge with no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service VA and private treatment records confirm that 
the veteran currently has a right knee disorder, diagnosed 
most recently as osteoarthritis, and dizziness, attributed 
most recently to viral labyrinthitis and benign positional 
vertigo.  The question is thus whether these conditions are 
related to the veteran's period of active service.       

According to the service medical records in the claims file, 
including a report of discharge examination conducted in May 
1968, the veteran did not report or seek treatment for right 
knee complaints or dizziness during service.  On discharge 
examination, the veteran specifically reported that he had 
not experienced arthritis, a joint deformity, a trick or 
locked knee, or dizziness.  An examiner found the veteran's 
lower extremities and neurological system to be clinically 
normal.

Following discharge, beginning in 2002, the veteran reported 
dizziness and knee problems during VA and private treatment 
visits.  However, no VA or private physician related these 
problems to the veteran's active service.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record relating his right knee disorder and dizziness to 
service.  The veteran's assertions in this regard are 
insufficient to establish the nexus element of a service 
connection claim as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
render an opinion on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  On 
the other hand, the Board cannot help but recognize as 
probative evidence that a considerable period of time, in 
excess of 33 years, had transpired between the veteran's 
period of service and initial documented complaints related 
to the current disabilities at issue.  

In the absence of competent evidence establishing that the 
veteran's right knee disorder and dizziness are related to 
service, or that his right knee osteoarthritis manifested 
within a year of his discharge from service, the Board 
concludes that the right knee disorder and dizziness were not 
incurred in or aggravated by service.  The Board also 
concludes that the right knee disorder may not be presumed to 
have been so incurred.  The evidence with regard to each 
claim on appeal is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of these claims.  Rather, as a preponderance of 
the evidence is against both claims, they must be denied.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a right knee disorder is denied.

Service connection for dizziness is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


